Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 April 17, 2013 Credit Suisse MLP Index ETN The Credit Suisse MLP Index Exchange Traded Notes (the ETNs) are senior, unsecured debt securities issued by Credit Suisse AG (Credit Suisse), acting through its Nassau Branch, that are linked to the return of the Cushing ® 30 MLP Index (the Index). The Index is designed to provide investors with exposure to the Cushing ® 30 MLP Index and may pay a variable quarterly coupon linked to the cash distributions paid on the constituent MLPs in the Index, as reduced by the investor fee. The ETNs are listed on NYSE Arca under the ticker symbol MLPN. 1 The ETNs should be purchased only by knowledgeable investors who understand the potential consequences of investing in the ETNs. ETN Details ETN ticker MLPN Intraday indicative value ticker MLPN.IV Bloomberg index ticker MLPX CUSIP/ISIN 22542D852/US22542D8520 Primary exchange NYSE Arca ETN annual investor fee 0.85%* 12-month Yield 4.74%** 12-month Total Return 22.29%*** 12-month Price Return 16.75% ETN inception date April 13, 2010 Underlying index Cushing ® 30 MLP Index *Because of daily compounding, the actual investor fee realized may exceed 0.85% per annum. **Actual coupons over previous 12 months ended 3/28/2013 divided by indicative value of MLPN on 3/28/2013. ***Return based on the change in the indicative value of the ETN from 3/30/2012- 3/28/2013 plus any coupon payments paid to holders of the ETN during that period. Index Returns (as of 3/28/2013) 1 month 6.66% 3 month 19.61% 1 year 16.81% Since Inception Annualized* 24.47% *Index Inception date was November 1, 2009. Index Portfolio Statistics (3/30/12-3/28/2013) Correlation to S&P ndex Correlation to Barclays US Aggregate TR Index -0.3596 Annualized volatility 16.03% 1-Year Sharpe Ratio* *Sharpe ratio calculated using the Federal Funds Effective Rate as of March 28, 2013
